—Order unanimously affirmed without costs. Memorandum: Viewing the evidence submitted by plaintiffs in the light most favorable to them, we conclude that it arguably raises a triable issue of fact. The motion of defendant Sutton Real Estate Co., Inc., for summary judgment therefore was properly denied (see, Ferrante v County of Nassau, 226 AD2d 1135; Smith v Key Bank, 206 AD2d 848, 849; Hourigan v McGarry, 106 AD2d 845, 845-846). (Appeal from Order of Supreme Court, Onondaga County, Hayes, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Wisner, Balio and Boehm, JJ.